832 So. 2d 975 (2002)
LAMSON PETROLEUM CORPORATION
v.
HALLWOOD PETROLEUM, INC., et al.
Nos. 2002-C-1338, 2002-C-1681, 2002-C-2419.
Supreme Court of Louisiana.
October 25, 2002.
PER CURIAM.
Granted in part. The cases are remanded to the Third Circuit Court of Appeal. The Third Circuit is ordered to hold an en banc hearing and determine whether their decisions in Lamson Petroleum Corporation v. Hallwood Petroleum, Inc., et al., XXXX-XXXX (La.App. 3 Cir. 2/6/02), 814 So. 2d 134 and Lamson Petroleum Corporation v. Hallwood Petroleum, Inc., et al., 2002-138 (La.App. 3 Cir. 7/10/02, 823 So.2d *976 431) are in conflict with their decision in Lamson Petroleum Corporation v. Hallwood Petroleum, Inc., et al., XXXX-XXXX (La.App. 3 Cir. 3/20/02, 814 So. 2d 596), on the issue of whether or not defendants are good faith possessors after the filing of judicial demand, and if so, to determine which view is correct. Otherwise the writs are denied.
REMANDED.
VICTORY, J., would grand and docket No. 1690 and No. 1338.